Citation Nr: 1127634	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for a sleep disorder, claimed as secondary to an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA mental health examination in August 2009, and the examiner diagnosed him with adjustment disorder with depressed mood, chronic.  The examiner noted that the Veteran did not have combat service, but served in Thailand during the Vietnam era.  The Veteran reported increased substance and alcohol use during his military service, and he indicated that his polysubstance abuse had been in remission since earlier in the 2000s.  The examiner reviewed the Veteran's records and noted that they indicated possible exposure to dead bodies during his service.  Post-service treatment records indicate VA treatment beginning in the 1980s, which has included inpatient and outpatient mental health treatment.  The Veteran indicated that at the time of the examination he was in outpatient mental health treatment, and he reported that psychotropic medications had lessened his sleep disturbance and depression.  An opinion was not provided as to whether there is a causal connection between the Veteran's military service and the chronic diagnosed adjustment disorder with depressed mood.

The Court held, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), that once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  The VA examiner did not provide a nexus opinion for the diagnosed adjustment disorder with depressed mood, chronic. 

Therefore, the Board finds that the August 2009 VA mental health examination report was insufficient, and an addendum must be obtained regarding the relative likelihood of whether the Veteran's adjustment disorder with chronic depressed mood is be related to his active service. 

The Veteran reported ongoing sleep disturbance.  He said that medications helped him sleep, and that there were periods of time when he had a decreased need for sleep.  The August 2009 VA mental health examiner opined that the Veteran's sleep disorder is subsumed under the diagnosis of adjustment disorder with depressed mood.  The issue of service connection for a sleep disorder is therefore inextricably intertwined with the claim for service connection for an acquired psychiatric disorder, claimed to include major depressive disorder.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Therefore, this issue cannot be decided on the merits until the issue of service connection for an acquired psychiatric disorder, to include major depressive disorder, can be determined.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the August 2009 VA mental health examiner to prepare an addendum to her examination report.  If she is not available, another provider should prepare the addendum.  The claims file, to include this Remand, must be made available to the examiner for review, and the report should include discussion of the Veteran's pertinent medical history and assertions.

a.  The reviewer should be asked to identify any current mental disorder, to include, if present, any adjustment disorder with depressed mood, and provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current mental disorder is causally or etiologically related to the Veteran's active service; or whether such a causal or etiological relationship is unlikely (i.e., less than a 50-50 degree of probability), with the rationale for any such conclusion set out in the report.

b.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

c.  A complete rationale for any opinion expressed must be provided.  If the examiner cannot reach an opinion without resorting to mere speculation, he/she should explain why that is the case.

2.  Thereafter, readjudicate the Veteran's claim of service connection for an acquired psychiatric disorder, to include major depressive disorder, and a sleep disorder, as secondary to an acquired psychiatric disorder.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

